ACCEPTED
                                                                                                 03-15-00212-CR
                                                                                                         4830911
                                                                                       THIRD COURT OF APPEALS

                  DISTRICT ATTORNEY'S OFFICE
                                                                                                  AUSTIN, TEXAS
                                                                                             4/9/2015 3:31:24 PM

                     as-" & 424" .Tadlcial D i s t r i c t s                                   JEFFREY D. KYLE
                                                                                                          CLERK
                                          COUNTIES O F
                            BI.AMCO • B U B N S r r • I X A K O * S A N S A B A


                                  Wiley B. McAfee                              FILED IN
                                                                        3rd COURT OF APPEALS
                                                                            AUSTIN, TEXAS
                                        District Attorney               4/9/2015 3:31:24 PM
                                        April 9, 2014                     JEFFREY D. KYLE
                                                                                Clerk


Mr. Jeffery D. Kyle
Clerk of Court of Appea
P. O. Box 12457
Austin, TX 78711

Re:     Case No. 03-15- d0212-CR; Michael Jude Pirie v. The State of Texas
        Appeal from Caujie No. 40555 in the 33rd District Court of Burnet County

Dear Mr. Kyle:

      Please accept thi15 letter as our designation of Lead Counsel for the State of
Texas, Appellee, in the ^bove described case. Lead Counsel for this case is:

        Gary W. Bunyard
        Assistant District Attorney
        P.O. Box 725
        Llano, TX 78643
        (325) 247-5755 (voice)
        (325) 247-5274 (rax)
        g.bunyard@co..llano .tx.us
        Texas State Bar Mo . 03353500

                                                         Sincerely,


                                                                     •yard
                                                         Assistant District Attorney

cc:      Mr. Nathan Kight
         1008 N. Water
         Burnet, TX 78611

        Michael Jude Pirie
        Inmate #019826510
        Reverend C.A. Holliday Transfer Facility
        295 IH-45 North, Huntsville, TX 77320



      811 Berry Street-RO Box 725 • Uano» Texas 78843 • 325-247-5755 • Fax ^ 2 4 7 - 5 2 7 4